Per Curiam.

CPLR 325 (subd. [d]), under the provisions of which this case was explicitly transferred from the Supreme Court to the Civil Court, renders inoperative after the removal any waiver of jury trial in the Supreme Court.
The first order of the Civil Court is modified by reversing so much thereof as denied defendant’s motion for trial by jury and granting such motion and as modified affirmed; the second order granting plaintiff’s motion for a protective order, etc., and the third order denying defendant’s oral motion to compel further interrogatories are each affirmed; all without costs.
Concur — Markowitz, P. J., Quinn and Lupiano, JJ.
Order modified, etc.